UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7735



TRACY HAWES,

                                             Petitioner - Appellant,

          versus


THOMAS R. CORCORAN; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
98-2981-PJM)


Submitted:     February 11, 1999         Decided:    February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tracy Hawes, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, David Jonathan Taube, Assistant Attorney General, Ann
Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tracy Hawes appeals the district court’s order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.    See Hawes v. Corcoran, No. CA-98-2981-PJM (D.

Md. Nov. 10, 1998).*    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




     *
       Although the district court’s order is marked “filed” on
November 9, 1998, the district court’s records show that it was
entered on the docket sheet on November 10, 1998.     Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2